COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 JUAN ANTONIO SAENZ,                                               No. 08-18-00167-CR
                                                 §
                                                                     Appeal from the
                          APPELLANT,             §
                                                           County Criminal Court at Law No. 1
 V.                                              §
                                                                 of El Paso County, Texas
 THE STATE OF TEXAS,                             §
                                                                   (TC# 20150C10563)
                            APPELLEE.            §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.